DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (US 2019/0102291), hereinafter referred to as Zhou.

Referring to claim 1, Zhou teaches, as claimed, a memory system, comprising: a memory device configured to store a piece of data in a location which is distinguished by a physical address (i.e.-a data storage device including a non-volatile memory configured to store write data in the write physical address, page 1, ¶5); and a controller configured to generate a piece of map data associating a logical address, inputted along with a request from an external device, with the physical address 
 
As to claim 2, Zhou teaches the memory system according to claim 1, wherein the response includes the piece of map data obtained through an operation performed in response to the request and the logical address (i.e.-PBA data is obtained after allocation of the physical space in response to the received read/write request including the logical address, ¶26, lines 1-8). 
 
As to claim 3, Zhou teaches the memory system according to claim 2, wherein, in response to a write request inputted along with the logical address, the controller is configured to generate the piece of map data associating the logical address with a new physical address and to transfer the response including information indicating a pass or a failure regarding an operation corresponding to the write request and the piece of 
 
As to claim 4, Zhou teaches the memory system according to claim 2, wherein, in response to a read request inputted along with a first logical address  and a first physical address (page 3, ¶33 and ¶35, lines 1-5), the controller is configured to transfer the response including a piece of data corresponding to the first logical address and a second physical address when the first physical address is no longer associated with the first logical address (page 4, ¶43, lines 13-17). 
 
As to claim 5, Zhou teaches the memory system according to claim 1, wherein the response includes the piece of map data generated regardless of an operation performed in response to the request and the logical address (page 2, ¶25, lines 22-24). 
 
As to claim 6, Zhou teaches the memory system according to claim 5, wherein the controller is configured to store the piece of map data in an exclusive area of a memory included, or coupled to, the controller and to process the piece of map data in a form suitable for being transferred to the external device (page 3, ¶38, lines 5-8 and 10-13). 

claims 10-15, the claims are substantially the same as claims 1-6, hence the rejection of claims 1-6 is applied accordingly.

Referring to claims 19 and 20, the claims are substantially the same as claims 1 and 5, hence the rejection of claims 1 and 5 is applied accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Peterson et al. (US 9,195,396), hereinafter referred to as Peterson. 

Referring to claim 7, Zhou teaches the claimed invention except the limitation of claims 7.
	On the other hand, Peterson discloses a method and system configured to monitor read request/access frequency for storage 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Zhou so that in response to a read request inputted along with the logical address and the physical address, the controller is configured to transfer the response including a piece of data corresponding to the logical address and the physical address as well as a read count linked to the physical address, as taught by Peterson. The motivation for doing so would have been to determine reliability of data stored within blocks or memory cells of a storage device. 

As to claim 8, the modified Zhou in view of Peterson teaches the memory system according to claim 1, wherein the controller is configured to monitor a workload based on the request inputted from the external device and to transfer an inquiry regarding whether the external device uses the piece of map data, based on the workload (see Peterson , col. 13, lines 7-8). 
 
claim 9, the modified Zhou in view of Peterson teaches the memory system according to claim 8, wherein the controller is configured to establish a reference parameter based on the request or the logical address which is inputted from the external device and to dynamically determine the workload based on the reference parameter (see Peterson, col. 8, lines 8-20 and col. 10, lines 17-24). 

As to claims 16-18, the claims are substantially the same as claims 7-9, hence the rejection of claims 7-9 is applied accordingly.

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184